Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is a response to Applicant’s communication filed on June 20, 2022.  Application No. 17/176,855, filed February 16, 2021, is a Continuation of U.S. Nonprovisional Application No. 16/298,632, filed March 11, 2019, (now issued U.S. Patent No. 10,941,141) which is a Continuation of U.S. Nonprovisional Application No. 15/851,141, December 21, 2017, (now issued U.S. Patent No. 10,227,345) which is a Continuation of U.S. Nonprovisional Application No. 15/437,229, filed February 20, 2017, (now issued U.S. Patent No. 9,850,243) which is a Divisional of U.S. Nonprovisional Application No. 14/626,791, filed February 19, 2015, (now issued U.S. Patent No. 9,573,946) which claims the benefit of U.S. Provisional Application No. 61/942,554, filed February 20, 2014.  In a preliminary amendment filed July 26, 2021, Applicant cancelled claims 1-34 and added new claims 35-54.  Claims 35-45 are pending.  
Election/Restriction
Applicant’s elections without traverse of the invention of Group I and the following compound species:

    PNG
    media_image1.png
    253
    208
    media_image1.png
    Greyscale
,
in the reply filed on June 20, 2017, are acknowledged.
Claims 47-54 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.  Claims 43-45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species. Election were made without traverse in the reply filed on June 20, 2022.
The elected species is allowable.  The search is expanded accordingly.
Claims 35-42 and 46 are examined below. 
Claim Rejections - 35 USC § 102(a)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 35-37, 40, and 46 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Faull et al., U.S. 6,833,387.  The CAS abstract for Faull discloses the following compounds as well as pharmaceutical compositions thereof: 

    PNG
    media_image2.png
    443
    243
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    481
    243
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    443
    266
    media_image4.png
    Greyscale

(Faull et al., citing the CAS Abstract for the compounds disclosed therein; see Faull et al., ‘387 patent, Abstract for pharmaceutical compositions of the compounds disclosed therein.)  These compounds read on compounds of Formula I, wherein Formula I, R1 and R2 are phenyl, substituted with halogen (chloro) (R2 optional further substituted with R4 as OCH3); L2 is -NHC(O)- ;A1 is CR3, where R3 is C(O)2H or C(O)2CH3; A3-A6 are CH.  
Conclusion
Claims 35-37, 40 and 46 are not allowed.
Claims 38, 39, 41, and 42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R ROZOF whose telephone number is (571)270-5992.  The examiner can normally be reached on Monday - Friday, 9:00 a.m. -5:00 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Kosar can be reached on (571) 272-0913.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY R ROZOF/
Primary Examiner, Art Unit 1625